Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,6,8,15,17 and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Sala (5,621,972), who shows a food cutter having all of the recited limitations including;
a housing (22, etc.) having a first end (right side in cover figure) and a second end (left side in cover figure), an inner surface of the housing defining a channel (25, etc.) that is configured to slidably receive therein a food product; 
a food product motivating mechanism (90, etc.) configured to engage a food product, the food product motivating mechanism being slidably receivable in the first end of the housing, the food product motivating mechanism and the housing being configured to cooperatively slidably urge a food product from the first end of the housing toward the second end of the housing; and 
a rotating cutting mechanism (72,70,82, etc.) removably attachable (at 88,89) to an outer surface of the housing at the second end of the housing, the rotating cutting mechanism being configured to rotate about outer surface of the housing at the second 
In regard to the recent amendment, Examiner notes that the housing has 6 sides, and the “outer surface” constitutes all 6 sides.  Sala’s cutter pivots along the left outer surface, as seen in the cover figure, and thus the cutter rotates “about” the outer surface.
	In regard to claims 3 and 17, note slot 45.
	As for claim 6, note wire 72.
	With respect to claims 8 and 20, note cap 140.
	For claim 15, see analysis of above claims.

Claim(s) 1,3,7,15 and 17 are rejected under 35 U.S.C. 102a1 as being anticipated by Harrington (1,846,426), who shows a food cutter having all of the recited limitations including;
a housing (10, etc.) having a first end (bottom of figure 2) and a second end (top of figure 2), an inner surface of the housing defining a channel (inside 10) that is configured to slidably receive therein a food product; 
a food product motivating mechanism (11, etc.) configured to engage a food product, the food product motivating mechanism being slidably receivable in the first end of the housing (note pusher 11 starts at the first end, on the bottom of the housing, and intrinsically is received there), the food product motivating mechanism and the housing being configured to cooperatively slidably urge a food product from the first end of the housing toward the second end of the housing; and 

In regard to the recent amendment, Examiner notes that the housing has 6 sides, and the “outer surface” constitutes all 6 sides.  Harrington’s cutter pivots along the top outer surface, as seen in figure 2, and thus the cutter rotates “about” the outer surface.
	In regard to claims 3 and 17, note slot 15.
	As for claim 7, note blade (at 38).
	For claim 15, see analysis of above claims.

Claim(s) 1,3,4,6,15,17 and 18 are rejected under 35 U.S.C. 102a1 as being anticipated by Cole (4,697,488), who shows a food cutter having all of the recited limitations including;
a housing (11, etc.) having a first end (left side of cover figure) and a second end (right side of cover figure), an inner surface of the housing defining a channel (inside 11) that is configured to slidably receive therein a food product; 
a food product motivating mechanism (18, etc.) configured to engage a food product, the food product motivating mechanism being slidably receivable in the first end of the housing, the food product motivating mechanism and the housing being configured to cooperatively slidably urge a food product from the first end of the housing toward the second end of the housing; and 

In regard to the recent amendment, Examiner notes that the housing has 6 sides, and the “outer surface” constitutes all 6 sides.  Cole’s cutter pivots along the right outer surface, as seen in the cover figure, and thus the cutter rotates “about” the outer surface.
	In regard to claims 3,4,17 and 18, note slot 16 and tab 19.
	As for claim 6, note wire 24.
	For claim 15, see analysis of above claims.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4,6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Harrington (1,846,426) in view of Cole (4,697,488).
In regard to claims 4 and 18, Harrington’s pusher has a tab (16), but the tab is not “configured to be engaged by a user”.  Cole shows that the pusher tab (19) can be operated by a human. It would have been obvious to one of ordinary skill to have 
With respect to claim 6, it would have been obvious to one of ordinary skill to have replaced Harrington’s blade with Cole’s wire (39), since they are known for the same purpose.

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over any of the above rejections, and further in view of  Lee (4,513,501).
The above prior art lacks barbs on the food pusher.  However, such is well known as seen in Lee (52).  It would have been obvious to one of ordinary skill to have added barbs to the pusher of any of the above prior art, as taught by Lee, in order to help keep the food product properly oriented.

Applicant's arguments have been fully considered but are not persuasive.
In regard to the Sala rejection, Applicant argues that Sala’s rotating cutter is attached at the first end, not the second end.  However, Sala’s rotating cutter is also attached to the housing at the second end, namely by elements 88 and 89, and thus meets the claims.  Examiner is confident Applicant can come up with language to distinguish claims 1 and 15 over Sala.  If Applicant would like to float any ideas, please feel free to call the Examiner any time.
With respect to the Harrington rejection, Applicant argues that Harrington’s cutter does not rotate “about the outer surface of the housing”.  Examiner notes that the housing has 6 sides, and the “outer surface” constitutes all 6 sides.  Harrington’s cutter 
In regard to the Cole rejection, Applicant argues that “the wire tool is not rotated about the aperture (cutting) end 23”.  It is believed Applicant meant opening end 32, not 23.  It is not understood why Applicant is making this argument.  Cole’s cutter, and in particular the cutting wire 39, definitely rotate about the aperture 32 (that is where it cuts the food).  The cutter is also attached at that second end, at 36 and 37.  Similar to Sala above, there are many ways to amend the claims to distinguish over Cole, feel free to call if you want to float ideas.
Made of record but not relied on are additional patents showing pertinent butter cutters.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512.  The examiner can normally be reached on Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH E PETERSON/Primary Examiner, Art Unit 3724